Title: To Benjamin Franklin from Thomas Barclay, 16 December 1782
From: Barclay, Thomas
To: Franklin, Benjamin


SirL’Orient 16 decembr. 1782
Captain Casson of the Ship Washington arrived here last night from Philadelphia, which place he left the 20th November. He brought the Inclosed Packet for you Just in the Condition which I send it. I do not hear that he brings any News of consequence, except a report of the Evacuation of Charlestown.
All the Public Goods that were at Brest are now on their way to Nantes, and L’Orient, but I shall wait a little longer to see what the Event of the present negotiations will prove, before they go forward, as the difference of a War, and Peace freight and risk, is a matter of great consequence. The Ships St. James, America and Washington are now in this Harbour, loading for Philadelphia, they are all Arm’d, fast Sailing Vessels, but the Freight demanded for Carrying the Public Goods, is in my opinion extravagantly high, and which I will not comply with— I shall however, I expect, get all those that go to Nantes, or come here ship’d in good time, and I intend setting out for Rochfort, as soon as Captain Barneys dispatches come from Paris, when probably I may be able to form a better Judgement of what will be proper to do, than I can at present.
I have the honour to remain respectfully Sir Your Excellencys Most Obedient Most Huml. Servt. 
Thos Barclay
His Excellency Benjamin Franklin Esqr.
